Exhibit 10.68


HIBERNIA

[DATE]

Grant No.                         

[NAME]
[ADDRESS]

RE: Notice and Acceptance of Grant of Restricted Stock

Dear [NAME]:

        Under the terms of the Hibernia Corporation (the “Company”) 2003
Long-Term Incentive Compensation Plan, as amended (the “Plan”), you are hereby
granted shares of the Company’s no par value Class A voting common stock (the
“Common Stock”) subject to the terms and conditions contained in this letter and
in the Plan. By execution below, you acknowledge and agree to be bound by the
terms and conditions described herein and the provisions of the Plan. Unless
otherwise defined below, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

    1.        Grant. Effective as of [DATE] (the “Effective Date”), the Company
hereby grants to you [NO. OF SHARES] shares of Common Stock (the “Restricted
Stock”), provided that during the Restriction Period (as defined below), such
shares shall not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, and provided further that during the Restriction Period,
such shares shall be subject to forfeiture as provided in paragraph 4 below (the
restrictions to which the shares are subject during the Restriction Period are
collectively referred to as the “Forfeiture Restrictions”).

        The shares of Restricted Stock granted hereunder shall be held in escrow
in a book entry account with the Company’s stock transfer agent, pending the
lapse of the Restriction Period. Alternatively, the Company may, in its
discretion, issue in your name a certificate or certificates representing the
number of shares of Restricted Stock granted hereunder, which may be legended to
reflect the terms and conditions set forth herein and which certificates, if
issued, shall be held in escrow, pending the lapse of the Restriction Period. As
a condition of the grant hereunder, you agree to execute stock powers endorsed
in blank, if requested by the Committee or its designee.

        Pending the lapse of the Forfeiture Restrictions or the forfeiture of
all or a portion of the Restricted Shares, you are entitled to the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares and to receive dividends if, as and when declared by the Board of
Directors.

     2.       Restriction Period. Except as expressly provided herein, the
restrictions set forth in paragraph 1 and the forfeiture provisions set forth in
paragraph 4 hereof shall commence as of the Effective Date and shall lapse as
follows: [Either (i) immediately as to one-fourth of the aggregate shares and on
each of the first, second and third anniversaries of the effective date in equal
installments as to the remaining shares or (ii) on each of the third, fourth and
fifth anniversaries of the effective date in equal installments] (the period as
to which a group of shares is subject to the restrictions set forth in paragraph
1 and the forfeiture provisions set forth in paragraph 4 hereof is referred to
herein as the “Restriction Period”).

    3.        Further Limitations. A purpose of the Company in granting
Restricted Stock is to encourage you to become a long-term shareholder of the
Company. Consistent with this purpose, you agree that if Restricted Stock is
transferred to you at the expiration of the Restriction Period free of
Forfeiture Restrictions, you will not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of such Common Stock (other than by will or by
the laws of descent and distribution), for the one-year period following the
date the Forfeiture Restrictions lapse (the “Additional Holding Period”). You
agree that shares of Common Stock subject to the Additional Holding Period may
be held by the Company, in escrow, pending lapse of the Additional Holding
Period.

    4.        Termination of Employment. If your employment with the Company and
its Affiliates is terminated prior to the expiration of the Restriction Period,
the following shall apply:

a.  

If you terminate employment prior to the lapse of the Restriction Period on
account of your death, Disability or Retirement, all remaining Forfeiture
Restrictions, if any, shall lapse, and no Additional Holding Period shall apply
to any shares acquired hereunder. Any shares acquired hereunder as to which
Forfeiture Restrictions had previously lapsed that are still subject to the
Additional Holding Period shall cease to be subject to the Additional Holding
Period.


b.  

If you terminate employment prior to the lapse of the Restriction Period for any
other reason, including Cause, all shares of Restricted Stock then subject to
Forfeiture Restrictions shall be forfeited and any affected certificates or book
entry accounts evidencing such shares shall be canceled by the Company as of the
date of such termination, without the requirement of further notice or the
payment of compensation. Any shares acquired hereunder as to which Forfeiture
Restrictions had previously lapsed that are still subject to the Additional
Holding Period shall continue to be subject to the Additional Holding Period.


    5.        Change of Control. Provided that the Restricted Stock granted
hereunder has not otherwise been forfeited or canceled, upon the occurrence of a
Change of Control (as defined in the Plan) all Forfeiture Restrictions and the
Additional Holding Period limitation shall lapse as to the aggregate number of
shares of Restricted Stock granted hereunder.

    6.        Taxes. When the Forfeiture Restrictions lapse with respect to all
or part of the Restricted Stock, the Fair Market Value of the shares (determined
at the time the restrictions lapse) will be treated as compensation, reported by
the Company on IRS Form W-2, and subject to federal, state and local income and
employment taxes. You must satisfy your portion of the tax withholding on or
prior to the date the Forfeiture Restrictions lapse. You may satisfy your
portion of the tax withholding obligation, in whole or in part, by:

a.  

Making an advance irrevocable election directing the Company to withhold such
taxes from the payment of shares of Common Stock;


b.  

Tendering shares of Common Stock acquired on the open market or held by you for
a period of not less than six months; or


c.  

Delivering to the Company cash or cash equivalents sufficient to satisfy the tax
withholding.


In the case of subparts 6(a) or (b) above, the Common Stock tendered or withheld
shall have a Fair Market Value of not more than an amount equal to the minimum
statutory withholding (based on supplemental rates) for federal and state income
taxes, plus employment taxes. Fair Market Value shall be determined in
accordance with the Plan.

        An election is available under Code Section 83(b) to accelerate taxation
of the compensation to the Effective Date in an amount determined by the Fair
Market Value of the shares as of the Effective Date. You should be aware that if
you make this election, it must be made and furnished to the Internal Revenue
Service and the Company (to the attention of the Corporate Secretary) within 30
days after the Effective Date and that the election is irrevocable. Also, if you
make this election, you must satisfy your portion of the tax withholding on or
prior to the date of your election, and you may not satisfy the withholding by
directing the Company to withhold taxes from the payment of shares. By execution
below, you acknowledge that the Company has not provided you with tax advice
with respect to your grant of Restricted Stock or such election.

    7.        No Assignment. The grant described herein shall not be subject in
any manner to sale, transfer, pledge, assignment or other encumbrance or
disposition, whether by operation of law or otherwise and whether voluntarily or
involuntarily, except by will or the laws of descent and distribution.

    8.        Additional Requirements. You acknowledge that Common Stock
acquired hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable federal or state securities laws or under
the terms of the Plan. In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable federal or state
securities laws.

    9.        Employment Rights. Neither this agreement nor the grant of
Restricted Stock shall be deemed to confer upon you any right to continue
employment with the Company or any Affiliate or interfere, in any manner, with
the right of the Company or an Affiliate to terminate your employment, whether
with or without Cause, in its sole discretion.

    10.        Amendment. The terms and conditions set forth herein may be
amended by the written consent of the parties hereto.

    11.        Return of Economic Value. Under certain circumstances, if you
voluntarily terminate or if you are terminated for Cause, you may be required to
return to the Company all or a portion of the Economic Value of the Restricted
Stock as described in Section 11.6 of the Plan. (The terms “Cause” and “Economic
Value” are used as defined in the Plan.) If a Change of Control occurs prior to
your termination, this Section 11 shall not apply, and you shall not be required
to return to the Company the Economic Value of the Restricted Stock.

    12.        Additional Restrictions. You acknowledge that the Restricted
Stock granted hereunder is subject to additional restrictions set forth in the
Plan and that the Committee possesses the authority to administer the grant
hereunder, in its discretion.

HIBERNIA CORPORATION


By:                                             
        [NAME]
 Its: [TITLE]


ACKNOWLEDGMENT AND AGREEMENT

        I acknowledge that the Restricted Stock granted hereunder shall be
subject to such additional terms and conditions as may be imposed under the
terms of the Plan, in addition to the terms and conditions of this agreement. By
execution of this agreement, I acknowledge that I have previously received a
copy of the Plan and a prospectus and that no member of the Committee or the
Board of Directors shall be liable for any action or determination taken in good
faith with respect to the Plan or any grant or award hereunder.

                                            
Signature


Date:                                    
